Case 1:18-cv-01386-AMD-ST Document 20 Filed 03/28/19 Page 1 of 1 PageID #: 101



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK


 JUAN ANTONIO VELAZQUEZ DE LEON,                              Index No. 18-cv-01386 (AMD)(ST)
 individually and on behalf of others similarly situated,
                                                              MOTION TO WITHDRAW AS
                                    Plaintiff,                COUNSEL

                  -against-

 BJG FOOD CORP. (D/B/A DAISEY'S DINER),
 IOANNIS KAMITSIS , and EVANGELOS
 KAMITSIS ,

                                    Defendants.


        Shawn R. Clark, Esq., the undersigned counsel, respectfully moves to withdraw as
counsel for Plaintiff in the above-captioned matter, as his last day with the law firm of Michael
Faillace & Associates, P.C. is Thursday, March 28, 2019.

       Michael Faillace & Associates, P.C. will continue to represent the Plaintiff in this matter,
and no party will be prejudiced if this Motion is granted.

        WHEREFORE, undersigned counsel respectfully requests that this Court permit Shawn
Clark to withdraw as counsel for the Plaintiffs in this matter.


Dated: New York, New York                            Respectfully submitted,
       March 28, 2019

                                                     /s/ Shawn R. Clark
                                                     Shawn R. Clark, Esq.
                                                     Michael Faillace & Associates, P.C.
                                                     60 East 42nd Street, Suite 4510
                                                     New York, New York 10165
